Citation Nr: 1439901	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  08-33 871A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Whether outpatient treatment for a service-connected lumbar spine disability rendered between June 21, 2007, and December 20, 2007, at Healthquest Chiropractic was authorized by the Department of Veterans Affairs (VA), and if not, whether reimbursement or payment of such unauthorized medical expenses is warranted.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel



INTRODUCTION

The Veteran served on active duty from October 1980 to September 1985.

This matter comes to the Board of Veterans Appeals (Board) on appeal from a May 2008 decision of the Department of Veterans' Affairs Medical Center (VAMC) in Togus, Maine, which denied payment for non-VA outpatient treatment relating to a service-connected lumbar spine disability from June 21, 2007, to December 20, 2007.  

This matter was previously before the Board in November 2011, at which time it was remanded for further development. 


FINDINGS OF FACT

1. VA payment or reimbursement of the cost of private chiropractic care rendered from June 21, 2007, to December 20, 2007, was not authorized in advance.

2. The private chiropractic care rendered from June 21, 2007, to December 20, 2007, was non-emergent in nature. 


CONCLUSION OF LAW

In the absence of prior authorization for payment of the private medical expenses incurred from June 21, 2007, to December 20, 2007, reimbursement for such expenses is not warranted. 38 U.S.C.A. § 1703 (West 2002); 38 C.F.R. §§ 17.52, 17.54, 17.93 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Significantly, this claim is governed by the provisions of Chapter 71 of Title 38 of the United States Code.  As such, the VCAA and its implementing regulations are not applicable. See Barger v. Principi, 16 Vet. App. 132, 138 (2002) and Lueras v. Principi, 18 Vet. App. 435 (2004).

Notwithstanding, the Board has reviewed the case for purposes of ascertaining that the Veteran has had a fair opportunity to present arguments and evidence in support of his claim for reimbursement of medical expenses.  A May 2008 letter informed him of the evidence required to substantiate a claim for payment or reimbursement of non-VA medical expenses that were not previously authorized.  The October 2008 statement of the case (SOC) and December 2011 supplemental statement of the case (SSOC) provided him with notice of the applicable legal criteria and explained the reasons why his claim was denied.  The Veteran was provided an opportunity to respond.  In an April 2008 letter and in May 2011 and August 2014 Appellate Brief Presentations, he presented his argument and demonstrated that he had actual knowledge of what evidence is required to establish payment or reimbursement of medical expenses.  Furthermore, all available records were obtained and the Board finds that the evidence is sufficient to make a determination on this matter.

In short, the Board concludes from that review that the requirements for the fair development of the appeal have been met in this case. 



Factual Background

The Veteran seeks reimbursement for medical expenses incurred at a private facility.  Specifically, he contends that his private chiropractic treatment between June 21, 2007, and December 20, 2007, was pre-authorized by VA.  He is service-connected for a lumbar spine disability, which is currently rated as 40 percent disabling.  

Historically, service connection for a low back disability was granted in a September 1996 rating decision.  

In November 2005, a VA Telephone Encounter note from the Togus Maine VAMC indicated that the Veteran had inquired about an "urgent chiropractor visit" due to increased back pain.  A follow-up note reflected that the physician's assistant placed a consult for chiropractic treatment to Togus.  Thereafter, the Veteran called and cancelled the physical therapy/chiropractic consult.  

In March 2006, a VA Togus Chiropractic Consultation note reflected that the Veteran had been treated by a local chiropractor with good results.  The VA chiropractor, Dr. D., D.C., stated that the Veteran would be "best served by being treated by his local DC, especially in light of his excellent results."  Dr. D. indicated that the Veteran should be seen on an "as needed basis for acute episodic care."  

An April 2006 VA chiropractic addendum note reflected that the Veteran "now has the ability to see a chiropractor for his back problems and this should be sufficient with moist heat, Tylenol, and NSAIDS..."

An April 2006 VA Primary Care Telephone note indicated ongoing complaints of low back pain.  The Veteran reported that he had not yet heard about chiropractic visit.  The PA-C at that time informed him that he had been approved for 10 local chiropractic visits.  

A January 2007 VA treatment note indicated that the Veteran had been enrolled in the Chiropractic Care clinic at Togus VAMC and that he was very pleased with the results.  

An April 25, 2007, VA Clinical Services Support note indicated that the Veteran had been authorized for 6 additional chiropractic visits over the course of the next three weeks. 

A November 15, 2007, VA note indicated that the Veteran called "to see if PCP or Dr. [D.] could refer Veteran for 12 more visits for local chiropractor."  The note further indicated that the Veteran would have to travel a "long distance to try to have chiropractor treatment at Togus, so Veteran has been going locally."  The Veteran stated that he "had been trying chiropractor Dr. [D.'s office] but keeps getting voicemail and that office staff has not returned call."  The Veteran was wondering if Dr. D. would refer him again, or alternatively, if his PCP would be willing to refer him for continued local visits. 

A December 2007 VA telephone note indicated that the Veteran called back and again requested continued visits with a local chiropractor.  It noted that the Veteran "was anxious to continue the chiropractor visits."  The Veteran left a telephone number for contact in the event that the PCP was not able to refer him.  A January 2008 VA Chiropractic note reflected that the Veteran wanted to discuss DC care for his ongoing complaints of low back pain, and that he had "been experiencing problems getting authorization for local care."  He reported that he had called "here several times in the past with no reply."  The note also indicated that his local DC had submitted requests for care with no positive results.  Dr. D. stated that he "explained the current VA guidelines regarding ongoing care and told him that VA would only cover acute exacerbations of his chronic problems."  Dr. D. noted that the Veteran indicated that he "understood this, but also said that his care in the past has in fact been for acute episodes and that when he is under DC care he is note reliant on PN meds, etc., to control his symptoms."  The note then indicated that Dr. D. "assured him that I would place the necessary consult for local DC care and if he needed additional visits in the future to contact his PCP."  The Veteran stated that he understood this. 

Thereafter, a January 15, 2008, Clinical Services Support note indicated that the Veteran had been authorized for up to 8 chiropractor visits to be used within 4 weeks of start date for acute exacerbations of the low back condition.  

A June 3, 2008, VA Clinical Services Support note indicated that payment had been approved for up to 6 chiropractic treatments as requested. 

Private chiropractic treatment notes from Healthquest reflect that the Veteran was treated on multiple occasions, between June 21, 2007, and December 20, 2007, for low back pain, right hand numbness, and issues affecting his knees, feet, and elbows.  

Multiple letters from Fee Services, dated from August 2007 to December 2007, to Healthquest (and copied to the Veteran), indicated that claims for payment of services of private chiropractor care (from July 2007 to December 2007) were disapproved due to "no evidence of prior authorization for the date(s) of service."  With each letter/denial, the Veteran was provided with a VA Form 4107, Notice of Procedural and Appellate Rights.  

The Veteran submitted a letter in April 2008 explaining that his PCP had referred him to a local chiropractor (Healthquest) and that they treated him "during painful episodes" of low back pain.  He further noted that, at times, the fee services office at Togus "would send a letter stating my chiropractic visits were unauthorized and denied payment."  The Veteran stated that he would then call Dr. D., and Dr. D stated, "Don't worry, I'll take care of it."  The Veteran reported that he continued to go to the chiropractor when his back pain "really hurt," and that the letters from the fee services office ended.  Thereafter, more fee services letters appeared in the mail, so "I again called and received the same message from Dr. [D.]."  The letters subsequently ceased and the Veteran reported that he continued his private DC care.  After the most recent fee services denial, the Veteran stated that he attempted to contact Dr. D. but never received a response.  Additional letters then arrived from fee services.  The Veteran stated that he subsequently talked with Healthquest and asked if VA had paid for the DC services and the response was negative.  The Veteran reported that he then visited Dr. D.'s office and he said that he was "overwhelmed by paperwork, and that he would take care of it."  The Veteran noted that 8 more visits were then authorized, but that the previous visits that were deemed "unauthorized" were never paid for.  

In May 2008, an Administrative Decision explained to the Veteran that "when a Veteran is provided an authorization for non-VA chiropractic care, it will be for a specific number of treatments within a specific timeframe."  Visits that are not used within the specified time frame do not "roll over" to be used at a later date.  The letter further explained that the Veteran had been issued 38 chiropractic visits since April 2006.  The breakdown of those visits was as follows: (1) on April 19, 2006, 12 visits were issued and the visits were used from 4/27/06 to 10/23/06; (2) on August 14, 2006, 12 more visits were issues; 9 of the 12 visits were used from 11/16/06 to 5/23/07; (3)on April 25, 2007, six more visits were issued, which were to be used within 4 weeks (4/25/07 to 5/16/07); 2 of the 6 visits were used on 4/25/07 and 5/9/07, and the 4 remaining visits were not utilized within the time frame specified; and (5) on January 15, 2008, 8 more visits were issued which were to be used within 4 weeks (1/15/08 to 3/15/08).  The letter indicated this latter authorization had since expired and that VA had not been billed for any chiropractic services rendered within that time frame.  The letter also informed the Veteran that, since 12 of the visits issued effective 8/14/06 did not specify a time frame for utilization, and the Veteran had only used 9 of the 12 visits, VA would "reprocess three claims that were previously denied as unauthorized: 3/27/07, 6/11/07, and 6/13/07."  However, the visits from 6/21/07 to 12/20/07 remained denied as they were not preauthorized by VA.  

In so finding, the administrative/denial letter additionally noted that "if the VA authorizes non-VA chiropractic care it will be for treatment of an acute episode; the VA will not provide maintenance chiropractic care."  Further, all chiropractic treatment plans must be approved by the appropriate clinician (i.e., Dr. D), and that the Fee Services was unable to process any chiropractic authorization of payments unless Dr. D. pre-authorized those services after reviewing the request for appropriateness.  The letter included a VA Form 4107, "Your Rights to Appeal Our Decision."

The Veteran submitted a notice of disagreement in September 2008. 

An October 2008 SOC continued to deny the Veteran's claim, noting that the VA Form 10-7079 clearly stated the periods of validity for chiropractic visits and that "treatment other than the above must be provided at Togus VA unless prior approval is obtained."  The SOC noted that the quickest way for authorizations to continue was to have Healthquest fax in the Veteran's treatment plans; however, if the Veteran felt that he needed to see someone urgently, the "VA hospital at Togus is within feasible traveling distance, approximately 50 miles, and has an urgent clinic that is open 24 hours a day."  In sum, the SOC indicated that the notes for the visits in question (June 21, 2007, through December 20, 2007) were requested and reviewed by the Clinic Director who made the determination that these were not emergent, and therefore, denied. 

A VA Form 10-7079 (Request for Outpatient Services), with cover letter, is of record.  As indicated above, this Form authorized 12 chiropractic visits for Healthquest, beginning April 14, 2006; the Veteran was then approved for 12 additional visits, effective August 14, 2006; thereafter, 6 additional visits were authorized, from April 25, 2007, to May 16, 2007, all to be used within the next three weeks; 8 additional chiropractic visits (for treatment of acute exacerbation of low back pain) were authorized, valid from January 18, 2008, through march 15, 2008.  The Form expressly noted that payment would be denied on any visits that exceed the time limit or number of visits allowed, and that treatment other than the above-described must be provided at the Togus VA unless prior approval is obtained. 

Analysis

In this case, the Veteran is seeking reimbursement or payment of chiropractic expenses he incurred for private chiropractic services rendered from June 21, 2007, to December 20, 2007.  The chiropractic treatment was rendered for a service-connected lumbar spine disability; however, these services were not authorized in advance by VA.

Initially, the Board must make a determination as to whether VA gave prior authorization for the medical care provided at Healthquest Chiropractic from June 21, 2007, to December 20, 2007. 38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54 (2013). This is a factual, not a medical, determination. See Similes v. Brown, 5 Vet. App. 555 (1994). 

Pertinent legal authority provides for the furnishing of care by VA hospitals, as well as reimbursement for private medical care when such is authorized by VA. Generally, when VA facilities or other government facilities are not capable of furnishing economical hospital care or medical services because of geographical inaccessibility or are not capable of furnishing care or services required, VA may contract with non-VA facilities for care. 38 C.F.R. § 17.52. 

The Board points out that the advice of a doctor to go to a non-VA facility is not the type of authorization contemplated by VA regulation (see 38 C.F.R. § 17.54 ). Rather, specific formalities must be complied with. See Smith v. Derwinski, 2 Vet. App. 378, 378-379 (1992).  VA's General Counsel, in response to the question regarding "[w]ho has the authority to approve or authorize a request for private hospitalization at VA expense under 38 U.S.C.A. § 1703(a), and what type of action(s) is necessary to constitute prior authorization under 38 C.F.R. § [17.54]" has indicated that the requirements for obtaining prior authorization for private medical expenses are quite specific.  In addition to meeting statutory requirements for reimbursement, any verbal authorizations must be confirmed in writing. See VAOPGCONCL 1-95, p. 8-9.  

Although the Veteran argues that VA personnel should have assisted him, he admits, and the simple fact remains, that he did not obtain prior authorization for chiropractic care services/visits rendered between June 21, 2007, and December 20, 2007. 

The Board is sympathetic to the Veteran's complaints regarding the lack of communication and assistance that he received from the fee basis office and Dr. D.  A review of the file, however, reflects that the Veteran did not even attempt to obtain authorization from the fee basis office and/or Dr. D. until November 2007; as of that time, however, he had already received nearly 5 months of unauthorized chiropractic treatment from Healthquest, along with, by his own admission, denial letters indicating that his visits had been disapproved due to lack of prior authorization.  

In addition to the denial letters from Fee Services, the VA Form 10-7079 expressly notified the Veteran that medical treatment other than that listed on the VA Form 10-7079 "must" be provided at the Togus VAMC unless prior approval is obtained. (Emphasis added).  The fact that the Veteran had been issued 38 prior chiropractic visits without incident reflects that he was well aware of this Fee Basis approval process.

Nevertheless, even with express knowledge of the above, the Veteran continued to seek routine treatment from his private chiropractor from June 21, 2007, through December 20, 2007.  As gleaned from the Healthquest treatment records, these unapproved visits were non-emergent in nature and included treatment for disabilities other than his service-connected back disability.  

In sum, from June 21, 2007, to December 20, 2007, the Veteran was well aware that he had not received authorization from the fee basis office and chose to seek treatment from his private chiropractor anyway.  As repeatedly explained by the fee basis office, authorization of such expenses must be approved in advance. See 38 C.F.R. § 17.54(a). 

In sum, the Board must conclude that prior authorization for the private chiropractic treatment received from June 21, 2007, to December 20, 2007, was not obtained pursuant to 38 C.F.R. § 17.54 (2013), and that payment is not warranted for expenses incurred in conjunction with that treatment under 38 U.S.C.A. § 1703 (West 2002).

The Board notes that when a veteran receives treatment at a non-VA facility without prior authorization, there are two statutes that allow for him to be paid or reimbursed for the medical expenses incurred for that treatment, specifically, 38 U.S.C.A. §§ 1725 and 1728.  Eligibility, however, requires that the care or services rendered be in a medical emergency (or a reasonably perceived medical emergency).  Here, the Veteran does not argue nor does the evidence show that the chiropractic services were rendered in a medical emergency.  Hence, these statutes are not applicable in this case.

Under these circumstances, the Board finds that the claim for reimbursement or payment of chiropractic expenses the Veteran incurred for private chiropractic services at Healthquest Chiropractic from June 21, 2007, to December 20, 2007, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim, however, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER


Entitlement to reimbursement or payment of chiropractic unauthorized expenses incurred at Healthquest Chiropractic from June 21, 2007, to December 20, 2007, is denied.





____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


